Case 4:19-cr-00832 Document 91 Filed on 01/27/21 in TXSD Page1of1

United States Courts Southern

District of Texas
FILED

1/27/2021

 

Nathan Ochsner, Clerk of Court

 

From: "Barned-Smith, St John" <St.John.Smith@chron.com>
Date: January 27, 2021 at 1:17:01 PM CST

To: George Hanks

Subject: Request to unseal a sealed order

CAUTION - EXTERNAL:
Good afternoon, Judge Hanks.

My name is St. John Barned-Smith and | cover public safety for the Houston Chronicle. |
noticed in PACER that yesterday, a sealed order was filed in case 4:19-cr-00832, USA v.
Goines et al. This case regards grave misconduct within the Houston Police
Department which led to the deaths of two Houstonians, and is of vital interest to the
public.

| am writing to request that this order be unsealed. | do not believe there is any reason
these court proceedings should be shielded from public scrutiny, particularly in this
present climate — and especially in this case, which continues to generate significant
interest, two years after the deaths of Dennis Tuttle and Rhogena Nicholas.

Thank you for your consideration,
St. John Barned-Smith

Houston Chronicle
617-938-7175

CAUTION - EXTERNAL EMAIL: This email originated outside the
Judiciary. Exercise caution when opening attachments or clicking on links.
